PER CURIAM.
Plaintiff commenced this action against the defendants to recover the sum of $31,-077.51 for goods and material sold to the defendant corporation in reliance upon a written guaranty executed by the individual defendants, Elsworth H. Clark and Burton E. Clark.
Judgment was entered in favor of the plaintiff and against the defendants, from which judgment the defendants have appealed.
*880The facts and the law are correctly set forth in the opinion of Judge Duffy, reported in 76 F.Supp. 739, with which we agree and therefore adopt the opinion of the District Court as that of this Court.
The judgment is affirmed.